--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTION VERSION

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER (the “Agreement”) made this 6th day of June, 2010
by and among SN Strategies Corp., a Nevada corporation (the “Parent”), China
SHESAYS Medical Cosmetology Inc. (the “Merger Sub”) wholly owned by the Parent,
Perfect Support Limited, a British Virgin Islands company (the “Company”), Kwai
Man Yip, the sole shareholder of Bondy Nominees Limited, a Hong Kong corporation
(the “Bondy”), which Bondy is the sole member of Techno Meg Limited, a British
Virgin Islands company (the “Techno”), which Techno is the majority member of
the Company, Chengdu BOAN Investment Management Co., Ltd (the “BOAN”), wholly
owned by the Company, Sichuan SHESAYS Cosmetology Hospital Co., Ltd (the
“SHESAYS”) and all its subsidiaries, if any, from time to time, and Yixiang
Zhang, Ning Liu, Xingwang Pu, Wenhui Shao and Bing Fang, the shareholders of
SHESAYS and its subsidiaries, if any, from time to time, and the beneficiaries
to this Agreement (collectively, the “Sellers”).

R E C I T A L S:

A.     The respective boards of directors (the “Boards of Directors”) of the
Parent and the Company have determined that an acquisition of the Company by the
Merger Sub and then the merger of the Merger Sub with and into the Parent (the
“Merger”), upon the terms and subject to the conditions set forth in this
Agreement, would be fair and in the best interests of their respective
shareholders, and such Boards of Directors have approved such Merger, pursuant
to which shares of Common Stock of the Company (“Company Common Stock”) issued
and outstanding immediately prior to the Effective Time of the Merger (as
defined in Section 1.03) and all securities convertible or exchangeable into
Company Common Stock (including by reservation for future issuances) together
with the Cash Consideration (as defined in Section 1.01 of this Agreement) will
be exchanged for the right to receive 98.5% of Common Stock of the Parent
(“Parent Common Stock”) other than Dissenting Shares (as defined in Section
2.01(d)) .

B.     The Parent, the Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger.

C.     For federal income tax purposes, the parties intend that the Merger shall
qualify as reorganization under the provisions of Section 368 of the Internal
Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:

ARTICLE I:

THE MERGER AND MERGER CONSIDERATION

1.01     The Merger and Consideration. Upon the terms and subject to the
conditions set forth in this Agreement, and in accordance with the Nevada
Revised Statutes (the “Nevada Revised Statutes”), the Merger Sub shall acquire
the Company and then shall be merged with and into the Parent at the Effective
Time of the Merger. The Company will become a wholly owned subsidiary of the
Parent upon which the Merger Sub shall no longer exist, and Parent’s name will
change to the Merger Sub’s name, pursuant to section 92A.180 of the Nevada
Revised Statutes. The Merger Sub shall issue to the Sellers and their designees
10 shares or such number of shares of the common stock of the Merger Sub which
shall constitute no more than 10% ownership interest in the Merger Sub in
exchange for all the shares of the capital stock of the Company and such number
of shares shall be subsequently converted into approximately 13,500,012 shares
of the Parent Common Stock. Subject to and in conjunction with the Closing of
the Merger and immediately after the Closing of the Merger, Techno shall sign a
stock purchase agreement (the “Techno Stock Purchase Agreement”) with certain
shareholders of the Parent indicated in the Techno Stock Purchase Agreement
pursuant to which the forgoing mentioned shareholders of the Parent shall sell
3,384,000 shares of Parent’s Common Stock to Techno for US$140,000 (the “Techno
Consideration”) and Techno shall purchase the 3,384,000 shares of Parent’s
Common Stock from such shareholders; and Leading Pioneer Limited, a British
Virgin Islands company (the “Pioneer”) shall sign a stock purchase agreement
(the “Pioneer Stock Purchase Agreement”, together with the Techno Stock Purchase
Agreement, the “Purchase Agreements”) with certain shareholders of the Parent
indicated in the Pioneer Stock Purchase Agreement pursuant to which the forgoing
mentioned shareholders of the Parent shall sell 846,000 shares of Parent’s
Common Stock to the Pioneer for US$35,000 (the “Pioneer Consideration,” together
with the Techno Consideration, the “Cash Consideration”) and Pioneer shall
purchase 846,000 shares of Parent’s Common Stock from such shareholders. The
transactions contemplated by the Purchase Agreements are hereinafter referred to
the “Purchase”, which closing of the Purchase is subject to and in conjunction
with and shall occur immediately after the Closing of the Merger. Upon the
completion of the Merger and the Purchase, which closing of the Purchase is
subject to and in conjunction with and shall occur immediately after the Closing
of the Merger, the Sellers and their designees shall own approximately 98.5% of
Parent Common Stock issued and outstanding.

- 1 -

--------------------------------------------------------------------------------

1.02     Closing. Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to Section
7.01 and subject to the satisfaction or waiver of the conditions set forth in
Article VI, the closing of the Merger (the “Closing of the Merger” or “Closing”)
will take place at 10:00 a.m. on June 7, 2010 upon satisfaction of the
conditions set forth in Article VI (or as soon as practicable thereafter
following satisfaction or waiver of the conditions set forth in Article VI) (the
“Closing Date”), at the office of Troutman Sanders LLP in New York, unless
another date, time or place is agreed to in writing by the parties hereto.
Closing of the Purchase is subject to and in conjunction with and shall occur
immediately after the Closing of the Merger.

1.03     Effective Time of Merger. As soon as practicable following the
satisfaction or waiver of the conditions set forth in Article VI, the parties
shall file articles of merger (the “Articles of Merger”) executed in accordance
with the relevant provisions of the Nevada Revised Statutes and shall make all
other filings or recordings required under Nevada Revised Statutes and the
Securities Exchange Commission (the “SEC”). The Merger shall become effective at
such time as the Articles of Merger are duly filed with the Secretary of State
of Nevada or at such other time as is permissible in accordance with the Nevada
Revised Statutes and as the Parent and the Company shall agree should be
specified in the Articles of Merger (the time the Merger becomes effective being
the “Effective Time of the Merger”). The Parent shall use reasonable efforts to
have the Closing Date and the Effective Time of the Merger to be the same day.

- 2 -

--------------------------------------------------------------------------------

1.04     Effects of the Merger. The Merger shall have the effects set forth in
the applicable provisions of Nevada Revised Statutes and the Articles of Merger.

1.05     Articles of Incorporation; Bylaws; Purposes.

(a)     The Articles of Incorporation of the Parent in effect immediately prior
to the Effective Time of the Merger shall be the Articles of Incorporation of
the Parent until thereafter changed or amended as provided therein or by
applicable law.

(b)     The Bylaws of the Parent in effect at the Effective Time of the Merger
shall be the Bylaws of the Parent until thereafter changed or amended as
provided therein or by applicable law.

(c)     The purposes of the Parent and the total number of its authorized
capital stock shall be as set forth in the Articles of Incorporation of the
Parent in effect immediately prior to the Effective Time of the Merger until
such time as such purposes and such number may be amended as provided in the
Articles of Incorporation of the Parent and by applicable law.

1.06     Directors. Mr. Yixiang Zhang and Mr. Michael Hawks shall be the
directors of the Parent and its subsidiary at the Effective Time of the Merger.
No compensation will be paid to Mr. Michael Hawks for his role as a director.
Mr. Yixiang Zhang’s appointment as a director shall be effective until the
earlier of his resignation or removal or until his respective successor is duly
elected and qualified, as the case may be.

1.07     Officers. The officers of the Company at the Effective Time of the
Merger shall be the officers of the Parent until the earlier of their
resignation or removal or until their respective successors are duly elected and
qualified, as the case may be. Mr. Yixiang Zhang shall be elected Chairman of
the board of director and Chief Executive Officer of the Parent.

ARTICLE II:

EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS

2.01     Effect on Capital Stock. As of the Effective Time of the Merger, by
virtue of the Merger and without any action on the part of the holders of the
shares of the Company Common Stock or any shares of capital stock of the Merger
Sub:

(a)     Common Stock of the Merger Sub. Each share of common stock of the Merger
Sub issued and outstanding immediately prior to the Effective Time of the Merger
shall be converted into shares of Parent Common Stock and shall be the issued
and outstanding capital stock of the Parent.

(b)     Cancellation of Parent-Owned Merger Sub Common Stock. Each share of
Common Stock of the Merger Sub that is owned by the Parent shall automatically
be cancelled and retired and shall cease to exist, and no Parent Common Stock or
other consideration shall be delivered or deliverable in exchange therefore.

- 3 -

--------------------------------------------------------------------------------

(c)     Conversion of Company Common Stock. Except as otherwise provided herein,
each issued and outstanding share of Merger Sub Common Stock shall be converted
into fully paid and nonassessable shares of Parent Common Stock in accordance
with the Exchange Ratio described in Section 2.02.

(d)     Dissenting Shares. Notwithstanding anything in this Agreement to the
contrary, shares of Company Common Stock issued and outstanding immediately
prior to the Effective Time of the Merger held by a holder (if any) who has the
right to demand payment for and an appraisal of such shares as provided under
the Nevada Revised Statutes, if applicable, (“Dissenting Shares”) shall not be
converted into a right to receive merger consideration as defined in Section
1.01 of this Agreement (the “Merger Consideration”) unless such holder fails to
perfect or otherwise loses such holder’s right to such payment or appraisal, if
any. If, after the Effective Time of the Merger, such holder fails to perfect or
loses any such right to appraisal, each such share of such holder shall be
treated as a share that had been converted as of the Effective Time of the
Merger into the right to receive Merger Consideration in accordance with this
Section 2.01. The Company shall give prompt notice to the Parent of any demands
received by the Company for appraisal of shares of Company Common Stock, and the
Parent shall have the right to participate in all negotiations and proceedings
with respect to such demands. The Company shall not, except with the prior
written consent of the Parent, make any payment with respect to, or settle or
offer to settle, any such demands.

(e)     Shares Outstanding Post Merger. The Parent shall have total amount of
18,000,012 shares of common stock (the “Parent Shares”) issued and outstanding
post the transactions contemplated in this Agreement and the transactions
contemplated in the Purchase Agreements, which Purchase Agreements are subject
to and in conjunction with the Closing of the Merger and the closing of the
Purchase is subject to and in conjunction with and shall occur immediately after
the Closing of the Merger. Of the total 18,000,012 Parent Shares issued and
outstanding post Merger, 13,500,012 shares shall be issued to the Sellers
respectively as new issuance at Merger, 4,230,000 shares shall be purchased by
Techno and Pioneer from certain original shareholders of the Parent subject to
and in conjunction with and immediately after the Closing of the Merger,
pursuant to the Purchase Agreements, and 270,000 shares shall be held by the
original shareholders of the Parent.

2.02     Exchange Ratio. The “Exchange Ratio” is as follows: Each share of the
common stock of the Merger Sub shall be converted into shares of Parent Common
Stock in the Merger, an Exchange Ratio of 1:1,350,001.2, meaning that for one
(1) share of common stock of the Merger Sub owned by the Sellers, the Sellers
shall receive 1,350,001.2 shares of Parent Common Stock.

2.03     Exchange of Certificates.

(a)     Exchange of Certificates. As soon as reasonably practicable as of or
after the Effective Time of the Merger, the Parent shall issue the 13,500,012
shares of Parent Common Stock as new issuance, for the benefit of the holders of
shares of Company Common Stock, for exchange in accordance with this Article II.
In addition, immediately after the Closing of the Merger, the Parent shall issue
4,230,000 shares of Parent Common Stock to Techno and Pioneer pursuant to the
Purchase Agreements, which Purchase Agreements are subject to and in conjunction
with the Closing of the Merger and the closing of the Purchase is subject to and
in conjunction with and shall occur immediately after the Closing of the Merger.

- 4 -

--------------------------------------------------------------------------------

(b)     Exchange Procedures. At the Effective Time of the Merger and the closing
of the Purchase, which closing of the Purchase is subject to and in conjunction
with and shall occur immediately after the Closing of the Merger, each holder of
an outstanding certificate or certificates which prior thereto represented
shares of the Company Common Stock shall, upon surrender of such certificate or
certificates and acceptance, be entitled to a certificate or certificates
representing the number of shares of Parent Common Stock into which the
aggregate number of shares of Company Common Stock previously represented by
such certificate or certificates surrendered shall have been converted pursuant
to this Agreement and the Purchase Agreements, which Purchase Agreement are
subject to and in conjunction with the Closing of the Merger and the closing of
the Purchase is subject to and in conjunction with and shall occur immediately
after the Closing of the Merger. The Company shareholders shall accept such
certificates upon compliance with such reasonable terms and conditions to affect
an orderly exchange thereof in accordance with the normal exchange practices.
All shares of Company Common Stock shall be surrendered at the Effective Time of
the Merger. After the Effective Time of the Merger, there shall be no further
transfer on the records of the Company or its transfer agent of certificates
representing shares of the Company Common Stock. If any certificate for such
Parent Common Stock is to be issued in a name other than that in which the
certificate for Company Common Stock surrendered for exchange is registered, it
shall be a condition of such exchange that the certificate so surrendered shall
be properly endorsed, with signature guaranteed, or otherwise in proper form for
transfer and that the person requesting such exchange shall pay to the Parent or
its transfer agent any transfer or other taxes or other costs required by reason
of the issuance of certificates for such Parent Common Stock in a name other
than that of the registered holder of the certificate surrendered, or establish
to the satisfaction of the Parent or its transfer agent that all taxes have been
paid.

(c)     No Further Ownership Rights in Company Common Stock. All shares of
Parent Common Stock issued upon the surrender for exchange of certificates
representing shares of Company Common Stock in accordance with the terms of this
Article II and the Purchase Agreements, which Purchase Agreement are subject to
and in conjunction with the Closing of the Merger and the closing of the
Purchase shall occur immediately after the Closing of the Merger and is subject
to and in conjunction with the Closing of the Merger, shall be deemed to have
been issued (and paid) in full satisfaction of all rights pertaining to the
shares of Company Common Stock theretofore represented by such certificates. The
holders of certificates formerly representing shares of Company Common Stock
shall cease to have any rights as shareholders of the Company, except such
rights, if any, as they may have as dissenting shareholders. Until certificates
representing the Company Common Stock are surrendered for exchange, the
certificates of each holder shall, after the Effective Time of the Merger,
represent for all purposes only the right to receive Parent Shares respectively.

(d)     No Liability. None of the Parent, the Merger Sub, or the Company shall
be liable to any person in respect of any shares of Parent Common Stock (or
dividends or distributions with respect thereto) delivered to a public official
pursuant to any applicable abandoned property, escheat or similar law. All
certificates representing shares of Company Common Stock shall have been
surrendered at the Effective Time of the Merger.

- 5 -

--------------------------------------------------------------------------------

2.04     Registration Exemption. It is intended that the Parent Shares to be
issued pursuant to this Agreement and the Purchase Agreements, which Purchaser
Agreements are subject to and in conjunction with the Closing of the Merger and
the closing of the Purchase is subject to and in conjunction with and shall
occur immediately after the Closing of the Merger, will be issued pursuant to
Section 4(2) of the Securities Act and therefore shall not require registration
under the Securities Act of 1933, as amended (the “Securities Act”) or any other
applicable law.

2.05     Restrictive Legends. Certificates evidencing the Parent Shares pursuant
to this Agreement and the Purchase Agreements, which Purchaser Agreements are
subject to and in conjunction with the Closing of the Merger and the closing of
the Purchase is subject to and in conjunction with and shall occur immediately
after the Closing of the Merger, may bear the following legend, and any other
legend required by the laws of any jurisdiction in which a holder of Parent
Shares resides, and any legend required by applicable law, including without
limitation, any legend that will be useful to aid compliance with Regulation D
or other regulations adopted by the SEC under the Securities Act:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO
A VALID EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”

ARTICLE III:

REPRESENTATIONS AND WARRANTIES

3.01     Representations and Warranties of the Company. Except as set forth in
the Company disclosure schedule as Schedule 1 to this Agreement (the “Company
Disclosure Schedule”) delivered by the Company to the Parent at the time of
execution of this Agreement, the Company represents and warrants to the Parent
and the Merger Sub as follows:

(a)     Organization, Standing and Corporate Power. The Company is duly
organized, validly existing and in good standing under the laws of British
Virgin Islands and has the requisite corporate power and authority to carry on
its business as now being conducted. The Company is duly qualified or licensed
to do business and is in good standing in each jurisdiction in which the nature
of its business or the ownership or leasing of its properties makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed (individually or in the aggregate) would
not have a material adverse effect (as defined in Section 10.02) with respect to
the Company.

(b)     Subsidiaries. The Company through various contracts as described in
Schedule 2 attached to this Agreement entered between BOAN, the Company’s wholly
owned subsidiary, and SHESAYS and its subsidiaries, if any, from time to time,
effectively controls SHESAYS and its subsidiaries, corporations established and
existed in China (collectively, “Company Subs”). The contracts entered into
between BOAN, SHESAYS and its subsidiaries, if any, from time to time,
effectively give the Company control over the Company Subs’ business and
management. The contracts were validly entered into by the parties and in
compliance with relevant laws and regulations of the People’s Republic of China,
and all necessary approvals in connection with such contractual agreements have
been obtained. The Company has no interest in any other company, corporation,
partnership, joint venture or otherwise other than the Company Subs.

- 6 -

--------------------------------------------------------------------------------

3.02     Capital Structure. The authorized capital stock of the Company consists
of 50,000 shares of Company Common Stock. There are 50,000 shares of Common
Stock outstanding, of which 9,500 shares are owned by the Pioneer, 500 shares
are owned by Daily Fortune Investments Limited, a British Virgin Islands company
(the “Daily Fortune”), and 40,000 shares are owned by Techno, which Techno is
wholly owned by Bondy and which Bondy is wholly owned by Kwai Man Yip. Except as
set forth above, no shares of capital stock or other equity securities of the
Company are issued, reserved for issuance or outstanding. All outstanding shares
of capital stock of the Company are duly authorized, validly issued, fully paid
and nonassessable and not subject to preemptive rights. There are no outstanding
bonds, debentures, notes or other indebtedness or other securities of the
Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which shareholders of the
Company may vote. The Company Disclosure Schedule sets forth the outstanding
capitalization of the Company. Except as set forth above, there are no
outstanding securities, options, warrants, calls, rights, commitments,
agreements, arrangements or undertakings of any kind to which the Company is a
party or by which it is bound obligating the Company to issue, deliver or sell,
or cause to be issued, delivered or sold, additional shares of capital stock or
other equity or voting securities of the Company or obligating the Company to
issue, grant, extend or enter into any such security, option, warrant, call,
right, commitment, agreement, arrangement or undertaking. There are no
outstanding contractual obligations, commitments, understandings or arrangements
of the Company to repurchase, redeem or otherwise acquire or make any payment in
respect of any shares of capital stock of the Company. There are no agreements
or arrangements pursuant to which the Company is or could be required to
register shares of Company Common Stock or other securities under the Securities
Act or other agreements or arrangements with or among any security holders of
the Company with respect to securities of the Company.

(a)     Authority; Noncontravention. The Company has the requisite corporate and
other power and authority to enter into this Agreement and to consummate the
Merger. The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms. The execution and delivery of this
Agreement do not, and the consummation of the transactions contemplated by this
Agreement and compliance with the provisions hereof will not, conflict with, or
result in any breach or violation of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of or “put” right with respect to any obligation or
to loss of a material benefit under, or result in the creation of any lien upon
any of the properties or assets of the Company under (i) the Articles of
Incorporation or Bylaws of the Company, (ii) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise or license applicable to the Company, its properties or
assets, or (iii) subject to the governmental filings and other matters referred
to in the following sentence, any judgment, order, decree, statute, law,
ordinance, rule, regulation or arbitration award applicable to the Company, its
properties or assets. No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any federal, state or
local government or any court, administrative agency or commission or other
governmental authority, agency, domestic or foreign (a “Governmental Entity”),
is required by or with respect to the Company in connection with the execution
and delivery of this Agreement by the Company or the consummation by the Company
of the transactions contemplated hereby, except, with respect to this Agreement,
for the filing of the Articles of Merger with the Secretary of State of Nevada.

- 7 -

--------------------------------------------------------------------------------

(b)     Financial Statements. (i) The Parent has received a copy of the audited
consolidated financial statements of the Company and Company Subs for the fiscal
year ended December 31, 2009 and 2008 and unaudited financial statements for the
three-months ended March 31, 2009 and 2008 (collectively, the “Financial
Statements”). The Financial Statements fairly present the financial condition of
the Company at the dates indicated and its results of their operations and cash
flows for the periods then ended and, except as indicated therein, reflect all
claims against, debts and liabilities of the Company, fixed or contingent, and
of whatever nature. (ii) Since December 31, 2009 (the “Balance Sheet Date”),
there has been no material adverse change in the assets or liabilities, or in
the business or condition, financial or otherwise, or in the results of
operations or prospects, of the Company, whether as a result of any legislative
or regulatory change, revocation of any license or rights to do business, fire,
explosion, accident, casualty, labor trouble, flood, drought, riot, storm,
condemnation, act of God, public force or otherwise and no material adverse
change in the assets or liabilities, or in the business or condition, financial
or otherwise, or in the results of operation or prospects, of the Company except
in the ordinary course of business. (iii) Since the Balance Sheet Date, the
Company has not suffered any damage, destruction or loss of physical property
(whether or not covered by insurance) affecting its condition (financial or
otherwise) or operations (present or prospective), nor has the Company issued,
sold or otherwise disposed of, or agreed to issue, sell or otherwise dispose of,
any capital stock or any other security of the Company and has not granted or
agreed to grant any option, warrant or other right to subscribe for or to
purchase any capital stock or any other security of the Company or has incurred
or agreed to incur any indebtedness for borrowed money.

(c)     Absence of Certain Changes or Events. Since the Balance Sheet Date, the
Company has conducted its business only in the ordinary course consistent with
past practice, and there is not and has not been: (i) any material adverse
change with respect to the Company; (ii) any condition, event or occurrence
which individually or in the aggregate could reasonably be expected to have a
material adverse effect or give rise to a material adverse change with respect
to the Company; (iii) any event which, if it had taken place following the
execution of this Agreement, would not have been permitted by Section 4.01
without prior consent of the Parent; or (iv) any condition, event or occurrence
which could reasonably be expected to prevent, hinder or materially delay the
ability of the Company to consummate the transactions contemplated by this
Agreement.

- 8 -

--------------------------------------------------------------------------------

(d)     Litigation; Labor Matters; Compliance with Laws.

(i)     There is no suit, action or proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect with respect to the Company or prevent, hinder or materially delay the
ability of the Company to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against the Company having, or
which, insofar as reasonably could be foreseen by the Company, in the future
could have, any such effect.

(ii)     The Company is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to the Company.

(iii)     The conduct of the business of the Company complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto.

(e)     Benefit Plans. The Company is not a party to any collective bargaining
agreement or any bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, phantom stock,
retirement, vacation, severance, disability, death benefit, hospitalization,
medical or other plan, arrangement or understanding (whether or not legally
binding) under which the Company currently has an obligation to provide benefits
to any current or former employee, officer or director of the Company
(collectively, “Benefit Plans”).

(f)     Certain Employee Payments. The Company is not a party to any employment
agreement which could result in the payment to any current, former or future
director, officer, or employee of the Company of any money or other property or
rights or accelerate or provide any other rights or benefits to any such person
as a result of the transactions contemplated by this Agreement, whether or not
(i) such payment, acceleration or provision would constitute a “parachute
payment” (within the meaning of Section 280G of the Code), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.

(g)     Tax Returns and Tax Payments. The Company has timely filed all Tax
Returns required to be filed by it, has paid all Taxes shown thereon to be due
and has provided adequate reserves in its financial statements for any Taxes
that have not been paid, whether or not shown as being due on any returns. No
material claim for unpaid Taxes has been made or become a lien against the
property of the Company or is being asserted against the Company, no audit of
any Tax Return of the Company is being conducted by a tax authority, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted by the Company and is currently in effect. As used herein, “Taxes” shall
mean all taxes of any kind, including, without limitation, those on or measured
by or referred to as income, gross receipts, sales, use, ad valorem, franchise,
profits, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium value added, property or windfall profits taxes, customs,
duties or similar fees, assessments or charges of any kind whatsoever, together
with any interest and any penalties, additions to tax or additional amounts
imposed by any governmental authority, domestic or foreign. As used herein, “Tax
Return” shall mean any return, report or statement required to be filed with any
governmental authority with respect to Taxes.

- 9 -

--------------------------------------------------------------------------------

(h)     Environmental Matters. The Company is in compliance with all applicable
Environmental Laws. “Environmental Laws” means all applicable federal, state and
local statutes, rules, regulations, ordinances, orders, decrees and common law
relating in any manner to contamination, pollution or protection of human health
or the environment, and similar state laws.

(i)     Material Contract Defaults. The Company is not, or has not received any
notice or has any knowledge that any other party is, in default in any respect
under any Material Contract; and there has not occurred any event that with the
lapse of time or the giving of notice or both would constitute such a material
default. For purposes of this Agreement, a “Material Contract” means any
contract, agreement or commitment that is effective as of the Closing Date to
which the Company is a party (i) with expected receipts or expenditures in
excess of $100,000, (ii) requiring the Company to indemnify any person, (iii)
granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $100,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by the Company in such a manner
would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages (either individually or in the aggregate with all other such
claims under that contract) from the Company or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment. No consent of any party to any
Material Contract is required in connection with the execution, delivery and
performance of this Agreement or the Merger.

(j)     Properties. The Company has good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by the Company or acquired after the date thereof which are,
individually or in the aggregate, material to the Company’s business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens.

(k)     Trademarks and Related Contracts.

(i)     As used in this Agreement, the term “Trademarks” means trademarks,
service marks, trade names, Internet domain names, designs, slogans, and general
intangibles of like nature; the term “Trade Secrets” means technology; trade
secrets and other confidential information, know-how, proprietary processes,
formulae, algorithms, models, and methodologies; the term “Intellectual
Property” means patents, copyrights, Trademarks, applications for any of the
foregoing, and Trade Secrets; the term “Company License Agreements” means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available or less than $25,000), and any written settlements
relating to any Intellectual Property, to which the Company is a party or
otherwise bound; and the term “Software” means any and all computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code.

- 10 -

--------------------------------------------------------------------------------

(ii)     To the knowledge of the Company, none of the Company’s Intellectual
Property or Company License Agreements infringe upon the rights of any third
party that may give rise to a cause of action or claim against the Company or
its successors.

(iii)     The Company owns and has good and exclusive title to each item of the
Company Intellectual Property free and clear of any lien except for Company
Intellectual Property for which the Company has a license for which each such
license is sufficient for the conduct of its business as currently conducted.

(iv)     Each item of Company Intellectual Property is valid and subsisting, and
to the extent registration of Company Intellectual Property has been sought, all
necessary registration, maintenance and renewal fees currently due in connection
with such Intellectual Property have been made and all necessary documents,
recordations and certificates in connection with such Company Intellectual
Property have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such Company Intellectual Property.

(l)     Board Recommendation. The Board of Directors of the Company has
unanimously determined that the terms of the Merger are fair to and in the best
interests of the shareholders of the Company and recommended that the holders of
the shares of Company Common Stock approve the Merger.

(m)     Required Company Vote. The affirmative vote of a majority of the shares
of each of the Company Common Stock is the only vote of the holders of any class
or series of the Company’s securities necessary to approve the Merger (the
“Company Shareholder Approval”).

(n)     Debts and Guaranties. As of the Closing, the Company will have no
indebtedness or liabilities (whether accrued, absolute, contingent or otherwise)
other than as set forth in the Financial Statements. In addition, the Company is
not directly or indirectly (a) liable, by guarantee or otherwise, upon or with
respect to, or (b) obligated to provide funds with respect to, or to guarantee
or assume, any Indebtedness or other obligation of any person.

(o)     Affiliated Transactions. No affiliate or other family member has
directly or indirectly (i) borrowed or been advanced funds from or loaned funds
to the Company, (ii) is a party to a Contract with the Company or (iii) engaged
in any transaction with the Company.

(p)     Accuracy. No representation or warranty of the Company in this Agreement
omits to state a material fact necessary to make the statements herein, in light
of the circumstances in which they were made, not misleading. There is no fact
known to the Company that materially adversely affects or, as far as can be
reasonably foreseen, materially threatens, the assets, business, prospects,
financial condition, or results of operations of the Company that has not been
set forth in this Agreement.

- 11 -

--------------------------------------------------------------------------------

3.03     Representations and Warranties of Company Subs. Except as set forth in
the Company Disclosure Schedule delivered by the Company to the Parent at the
time of execution of this Agreement, the Company and the Sellers, jointly and
severally, each represents and warrants to the Parent and the Merger Sub as
follows:

(a)     Organization, Standing and Corporate Power. Company Subs are duly
organized, validly existing and in good standing under the laws of the People’s
Republic of China and has the requisite corporate power and authority to carry
on its business as now being conducted. Company Subs are duly qualified or
licensed to do business and are in good standing in each jurisdiction in which
the nature of their business or the ownership or leasing of their properties
makes such qualification or licensing necessary, other than in such
jurisdictions where the failure to be so qualified or licensed (individually or
in the aggregate) would not have a material adverse effect (as defined in
Section 10.02) with respect to Company Subs.

(b)     Subsidiaries. BOAN is 100% owned by the Company and shall remain wholly
owned subsidiary of the Company following the Merger. The contracts entered into
between BOAN, SHESAYS and its subsidiaries effectively give the Company control
over SHESAYS and its subsidiaries’ business and management.

(c)     Capital Structure. Except as set forth in the Financial Statements, no
shares of capital stock or other equity securities of Company Subs are issued,
reserved for issuance or outstanding. All outstanding equity ownership interest
in Company Subs are duly authorized, validly issued, fully paid and
nonassessable and not subject to preemptive rights. There are no outstanding
bonds, debentures, notes or other indebtedness or other securities of Company
Subs having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which shareholders of
Company Subs may vote. The Company Disclosure Schedule sets forth the
outstanding capitalization of Company Subs. Except as set forth above, there are
no outstanding securities, options, warrants, calls, rights, commitments,
agreements, arrangements or undertakings of any kind to which Company Subs are a
party or by which they are bound obligating Company Subs to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity or voting securities of Company Subs or obligating Company
Subs to issue, grant, extend or enter into any such security, option, warrant,
call, right, commitment, agreement, arrangement or undertaking. There are no
outstanding contractual obligations, commitments, understandings or arrangements
of Company Subs to repurchase, redeem or otherwise acquire or make any payment
in respect of any shares of capital stock of Company Subs. There are no
agreements or arrangements pursuant to which Company Subs are or could be
required to register shares of Company Common Stock or other securities under
the Securities Act or other agreements or arrangements with or among any
security holders of Company Subs with respect to securities of Company Subs.

(d)     Authority; Noncontravention. Each of the Company Subs has the requisite
corporate and other power and authority to enter into this Agreement and to make
the representations contained herein. This Agreement has been duly executed and
delivered by Company Subs and constitutes a valid and binding obligation of
Company Subs, enforceable against Company Subs in accordance with its terms. The
execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
hereof will not, conflict with, or result in any breach or violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of or “put” right with
respect to any obligation or to loss of a material benefit under, or result in
the creation of any lien upon any of the properties or assets of Company Subs
under (i) the Articles of Incorporation or Bylaws of Company Subs, (ii) any loan
or credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to Company Subs,
its properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to
Company Subs, their properties or assets. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
federal, state or local government or any court, administrative agency or
commission or other governmental authority, agency, domestic or foreign (a
“Governmental Entity”), is required by or with respect to Company Subs in
connection with the execution and delivery of this Agreement by Company Subs or
the consummation by Company Subs of the transactions contemplated hereby,
except, as set forth in the Company Disclosure Schedule.

- 12 -

--------------------------------------------------------------------------------

(e)     Absence of Certain Changes or Events. Since the Balance Sheet Date,
other than the ownership interest transfer of the Company Subs to the Company,
if applicable, each of the Company Subs has conducted its business only in the
ordinary course consistent with past practice, and there is not and has not
been: (i) any material adverse change with respect to Company Subs; (ii) any
condition, event or occurrence which individually or in the aggregate could
reasonably be expected to have a material adverse effect or give rise to a
material adverse change with respect to Company Subs; (iii) any event which, if
it had taken place following the execution of this Agreement, would not have
been permitted by Section 4.01 without prior consent of the Parent; or (iv) any
condition, event or occurrence which could reasonably be expected to prevent,
hinder or materially delay the ability of Company Subs to consummate the
transactions contemplated by this Agreement.

(f)     Litigation; Labor Matters; Compliance with Laws.

(i)     There is no suit, action or proceeding or investigation pending or, to
the knowledge of Company Subs, threatened against or affecting Company Subs or
any basis for any such suit, action, proceeding or investigation that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to Company Subs or prevent, hinder or
materially delay the ability of Company Subs to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against
Company Subs having, or which, insofar as reasonably could be foreseen by
Company Subs, in the future could have, any such effect.

(ii)     None of the Company Subs is a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization, nor is any the subject of any proceeding asserting
that it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages or conditions of employment nor
is there any strike, work stoppage or other labor dispute involving it pending
or, to its knowledge, threatened, any of which could have a material adverse
effect with respect to Company Subs.

- 13 -

--------------------------------------------------------------------------------

(iii)     The conduct of the business of Company Subs complies with all
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
arbitration awards applicable thereto.

(g)     Benefit Plans. None of the Company Subs is a party to any collective
bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) under which it currently has an obligation to provide
benefits to any current or former employee, officer or director of Company Subs
(collectively, “Benefit Plans”).

(h)     Certain Employee Payments. None of the Company Subs is a party to any
employment agreement which could result in the payment to any current, former or
future director, officer, or employee of Company Subs of any money or other
property or rights or accelerate or provide any other rights or benefits to any
such person as a result of the transactions contemplated by this Agreement,
whether or not (i) such payment, acceleration or provision would constitute a
“parachute payment” (within the meaning of Section 280G of the Code), or (ii)
some other subsequent action or event would be required to cause such payment,
acceleration or provision to be triggered.

(i)     Tax Returns and Tax Payments. Each of the Company Subs has timely filed
all Tax Returns required to be filed by it, has paid all Taxes shown thereon to
be due and has provided adequate reserves in its financial statements for any
Taxes that have not been paid, whether or not shown as being due on any returns.
No material claim for unpaid Taxes has been made or become a lien against the
property of Company Subs or is being asserted against Company Subs, no audit of
any Tax Return of Company Subs is being conducted by a tax authority, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted by Company Subs and is currently in effect. As used herein, “taxes”
shall mean all taxes of any kind, including, without limitation, those on or
measured by or referred to as income, gross receipts, sales, use, ad valorem,
franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium value added, property or windfall profits
taxes, customs, duties or similar fees, assessments or charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts imposed by any governmental authority, domestic or foreign.
As used herein, “Tax Return” shall mean any return, report or statement required
to be filed with any governmental authority with respect to Taxes.

(j)     Environmental Matters. Each of the Company Subs is in material
compliance with all applicable Environmental Laws. “Environmental Laws” means
all applicable federal, state and local statutes, rules, regulations,
ordinances, orders, decrees and common law relating in any manner to
contamination, pollution or protection of human health or the environment, and
similar state laws.

(k)     Material Contract Defaults. None of the Company Subs is, nor have they
received any notice or has any knowledge that any other party is, in default in
any respect under any Material Contract; and there has not occurred any event
that with the lapse of time or the giving of notice or both would constitute
such a material default. For purposes of this Agreement, a Material Contract
means any contract, agreement or commitment that is effective as of the Closing
Date to which Company Subs is a party (i) with expected receipts or expenditures
in excess of $100,000, (ii) requiring Company Subs to indemnify any person,
(iii) granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $100,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by Company Subs in such a manner
would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages (either individually or in the aggregate with all other such
claims under that contract) from Company Subs or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.

- 14 -

--------------------------------------------------------------------------------

(l)     Properties. Each of the Company Subs has good, clear and marketable
title to all the tangible properties and tangible assets reflected in the latest
balance sheet as being owned by Company Subs or acquired after the date thereof
which are, individually or in the aggregate, material to Company Subs’s business
(except properties sold or otherwise disposed of since the date thereof in the
ordinary course of business), free and clear of all material liens.

(m)     Trademarks and Related Contracts. To the knowledge of Company Subs:

(i)     As used in this Agreement, the term “Trademarks” means trademarks,
service marks, trade names, internet domain names, designs, slogans, and general
intangibles of like nature; the term “Trade Secrets” means technology; trade
secrets and other confidential information, know- how, proprietary processes,
formulae, algorithms, models, and methodologies; the term “Intellectual
Property” means patents, copyrights, Trademarks, applications for any of the
foregoing, and Trade Secrets; the term “Company License Agreements” means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available or less than $25,000), and any written settlements
relating to any Intellectual Property, to which Company Subs is a party or
otherwise bound; and the term “Software” means any and all computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code.

(ii)     To the knowledge of Company Subs, none of Company Subs’s Intellectual
Property or Company License Agreements infringe materially upon the rights of
any third party that may give rise to a cause of action or claim against Company
Subs or their successors. The Company Subs own and have good and exclusive title
to each item of the Company Subs Intellectual Property free and clear of any
lien except for Company Subs Intellectual Property for which the Company Subs
have a license for which each such license is sufficient for the conduct of its
business as currently conducted. Each item of Company Subs Intellectual Property
is valid and subsisting, and to the extent registration of Company Subs
Intellectual Property has been sought, all necessary registration, maintenance
and renewal fees currently due in connection with such Intellectual Property
have been made and all necessary documents, recordations and certificates in
connection with such Company Subs Intellectual Property have been filed with the
relevant patent, copyright, trademark or other authorities in the United States
or foreign jurisdictions, as the case may be, for the purposes of maintaining
such Company Subs Intellectual Property.

- 15 -

--------------------------------------------------------------------------------

3.04     Representations and Warranties of the Parent and the Merger Sub. Except
as set forth in the disclosure schedule as Schedule 3 to this Agreement,
delivered by the Parent to the Company at the time of execution of this
Agreement (the “Parent Disclosure Schedule”), the Parent and the Merger Sub
represent and warrant to the Company as follows:

(a)     Organization, Standing and Corporate Power. Each of the Parent and the
Merger Sub is (or at Closing will be) duly organized, validly existing and in
good standing under the laws of the State of Nevada, as is applicable, and has
the requisite corporate power and authority to carry on its business as now
being conducted. Each of the Parent, the Merger Sub and other Parent
Subsidiaries is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a material adverse
effect with respect to the Parent.

(b)     Subsidiaries. The Parent has two subsidiaries: Merger Sub and Futech
Services Corp., both of which are Nevada corporations incorporated in May, 2010.
Futech Services Corp. will cease it existence after the Closing of Merger. All
the outstanding shares of capital stock of each such entity which is a
corporation have been validly issued and are fully paid and nonassessable and,
except as set forth in the Parent Disclosure Schedule, are owned (of record and
beneficially) by the Parent, free and clear of all liens. Except for the capital
stock of its subsidiaries, which are corporations, the Parent does not own,
directly or indirectly, any capital stock or other ownership interest in any
corporation, partnership, business association, joint venture or other entity.

(c)     Capital Structure. As of the date of this Agreement, the authorized
capital stock of the Parent consists of 65,849,200 shares of Parent Common
Stock, $0.001 par value, and 5,000,000 shares of preferred stock at $0.001 par
value, of which approximately 4,500,012 shares of Parent Common Stock will be
(or have been) issued and outstanding as of the date of this Agreement and no
shares of Parent Common Stock are issuable upon the exercise of outstanding
warrants, convertible notes, and options and otherwise. Except as set forth
above, no shares of capital stock or other equity securities of the Parent are
issued, reserved for issuance or outstanding. All outstanding shares of capital
stock of the Parent are, and all shares which may be issued pursuant to this
Agreement will be, when issued, duly authorized, validly issued, fully paid and
nonassessable, not subject to preemptive rights, and issued in compliance with
all applicable state and federal laws concerning the issuance of securities.
There are no outstanding bonds, debentures, notes or other indebtedness or other
securities of the Parent having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
shareholders of the Parent may vote. Except as set forth above, there are no
outstanding securities, options, warrants, calls, rights, commitments,
agreements, arrangements or undertakings of any kind to which the Parent or any
of its subsidiaries is a party or by which any of them is bound obligating the
Parent or any its subsidiaries to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity securities
of the Parent or any of its subsidiaries or obligating the Parent or any of its
subsidiaries to issue, deliver or sell, or cause to be issued, delivered or
sold, additional shares of capital stock or other equity securities of the
Parent or any of its subsidiaries or obligating the Parent or any of its
subsidiaries to issue, grant, extend or enter into any such security, option,
warrant, call, right, commitment, agreement, arrangement or undertaking. There
are no outstanding contractual obligations, commitments, understandings or
arrangements of the Parent or any of its subsidiaries to repurchase, redeem or
otherwise acquire or make any payment in respect of any shares of capital stock
of the Parent or any of its subsidiaries.

- 16 -

--------------------------------------------------------------------------------

(d)     Authority; Noncontravention. The Parent and the Merger Sub have all
requisite corporate authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by the Parent and the Merger Sub and the consummation by the Parent
and the Merger Sub of the transactions contemplated by this Agreement have been
(or at Closing will have been) duly authorized by all necessary corporate action
on the part of the Parent and the Merger Sub. This Agreement has been duly
executed and delivered by and constitutes a valid and binding obligation of each
of the Parent and the Merger Sub, enforceable against each such party in
accordance with its terms. The execution and delivery of this agreement do not,
and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions of this Agreement will not, conflict with, or
result in any breach or violation of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of or “put” right with respect to any obligation or
to loss of a material benefit under, or result in the creation of any lien upon
any of the properties or assets of the Parent or any of its subsidiaries under
(i) the articles of incorporation or bylaws of the Parent or the Merger Sub or
the comparable charter or organizational documents of any other subsidiary of
the Parent, (ii) any loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise or license
applicable to the Parent, the Merger Sub or any other subsidiary of the Parent
or their respective properties or assets, or (iii) subject to the governmental
filings and other matters referred to in the following sentence, any judgment,
order, decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to the Parent, the Merger Sub or any other subsidiary of the Parent
or their respective properties or assets, other than, in the case of clauses
(ii) and (iii), any such conflicts, breaches, violations, defaults, rights,
losses or liens that individually or in the aggregate could not have a material
adverse effect with respect to the Parent or could not prevent, hinder or
materially delay the ability of the Parent to consummate the transactions
contemplated by this Agreement. No consent, approval, order or authorization of,
or registration, declaration or filing with, or notice to, any Governmental
Entity is required by or with respect to the Parent, the Merger Sub or any other
subsidiary of the Parent in connection with the execution and delivery of this
Agreement by the Parent or the Merger Sub or the consummation by the Parent or
the Merger Sub, as the case may be, of any of the transactions contemplated by
this Agreement, except for the filing of the Articles of Merger with the
Secretary of State of Nevada, as required, and compliance with applicable rules
of the SEC, including without limitation, the filing of a Current Report on Form
8-K regarding the consummation of the Merger.

(e)     SEC Documents; Undisclosed Liabilities. The Parent has filed all
reports, schedules, forms, statements and other documents as required by the
Securities and Exchange Commission (the “SEC”) and the Parent has delivered or
made available to the Company all reports, schedules, forms, statements and
other documents filed with the SEC (collectively, and in each case including all
exhibits and schedules thereto and documents incorporated by reference therein,
the “Parent SEC Documents”). As of their respective dates, the Parent SEC
Documents complied in all material respects with the requirements of the
Securities Act or the Securities Exchange Act of 1934, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to such
Parent SEC Documents, and none of the Parent SEC Documents (including any and
all consolidated financial statements included therein) as of such date
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Except to the extent revised or superseded by a subsequent filing
with the SEC (a copy of which has been provided to the Company prior to the date
of this Agreement), none of the Parent SEC Documents, to the knowledge of the
Parent’s management, contains any untrue statement of a material fact or omits
to state any material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The consolidated
financial statements of the Parent included in such Parent SEC Documents comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with generally accepted accounting principles (except, in
the case of unaudited consolidated quarterly statements, as permitted by Form
10-Q of the SEC) applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present the
consolidated financial position of the Parent and its consolidated subsidiaries
as of the dates thereof and the consolidated results of operations and changes
in cash flows for the periods then ended (subject, in the case of unaudited
quarterly statements, to normal year-end audit adjustments as determined by
Parent’s independent accountants). Except as set forth in the Parent SEC
Documents, at the date of the most recent audited financial statements of the
Parent included in the Parent SEC Documents, neither the Parent nor any of its
subsidiaries had, and since such date neither the Parent nor any of such
subsidiaries has incurred, any liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) which, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to the Parent. As of the Closing Date, the Parent has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise).

- 17 -

--------------------------------------------------------------------------------

(f)     Absence of Certain Changes or Events. Except as disclosed in the Parent
SEC Documents, since the date of the most recent financial statements included
in the Parent SEC Documents, the Parent has conducted its business only in the
ordinary course consistent with past practice in light of its current business
circumstances, and there is not and has not been: (i) any material adverse
change with respect to the Parent; (ii) any condition, event or occurrence
which, individually or in the aggregate, could reasonably be expected to have a
material adverse effect or give rise to a material adverse change with respect
to the Parent; (iii) any event which, if it had taken place following the
execution of this Agreement, would not have been permitted by Section 4.02
without the prior consent of the Company; or (iv) any condition, event or
occurrence which could reasonably be expected to prevent, hinder or materially
delay the ability of the Parent to consummate the transactions contemplated by
this Agreement.

(g)     Interim Operations of the Merger Sub. The Merger Sub was formed solely
for the purpose of engaging in the transactions contemplated hereby, has (or
will have) engaged in no other business activities and has (or will have)
conducted its operations only as contemplated hereby.

(h)     Litigation; Labor Matters; Compliance with Laws.

- 18 -

--------------------------------------------------------------------------------

(i)     There is no suit, action or proceeding or investigation pending or, to
the knowledge of the Parent, threatened against or affecting the Parent or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect with respect to the Parent or prevent, hinder or materially delay the
ability of the Parent to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against the Parent having, or
which, insofar as reasonably could be foreseen by the Parent, in the future
could have, any such effect.

(ii)     The Parent is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to the Parent.

(iii)     The conduct of the business of the Parent complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto.

(i)     Benefit Plans. The Parent is not a party to any Benefit Plan under which
the Parent currently has an obligation to provide benefits to any current or
former employee, officer or director of the Parent.

(j)     Certain Employee Payments. The Parent is not a party to any employment
agreement which could result in the payment to any current, former or future
director or employee of the Parent of any money or other property or rights or
accelerate or provide any other rights or benefits to any such employee or
director as a result of the transactions contemplated by this Agreement, whether
or not (i) such payment, acceleration or provision would constitute a “parachute
payment” (within the meaning of Section 280G of the Code), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.

(k)     Tax Returns and Tax Payments. The Parent has timely filed all Tax
Returns required to be filed by it, has paid all Taxes shown thereon to be due
and has provided adequate reserves in its financial statements for any Taxes
that have not been paid, whether or not shown as being due on any returns. No
material claim for unpaid Taxes has been made or become a lien against the
property of the Parent or is being asserted against the Parent, no audit of any
Tax Return of the Parent is being conducted by a tax authority, and no extension
of the statute of limitations on the assessment of any Taxes has been granted by
the Parent and is currently in effect.

(l)     Environmental Matters. The Parent is in material compliance with all
applicable Environmental Laws.

(m)     Material Contract Defaults. The Parent is not, or has not, received any
notice or has any knowledge that any other party is, in default in any respect
under any Material Contract; and there has not occurred any event that with the
lapse of time or the giving of notice or both would constitute such a material
default. For purposes of this Agreement, a Material Contract means any contract,
agreement or commitment that is effective as of the Closing Date to which the
Parent is a party (i) with expected receipts or expenditures in excess of
$10,000, (ii) requiring the Parent to indemnify any person, (iii) granting
exclusive rights to any party, (iv) evidencing indebtedness for borrowed or
loaned money in excess of $10,000 or more, including guarantees of such
indebtedness, or (v) which, if breached by the Parent in such a manner would (A)
permit any other party to cancel or terminate the same (with or without notice
of passage of time) or (B) provide a basis for any other party to claim money
damages (either individually or in the aggregate with all other such claims
under that contract) from the Parent or (C) give rise to a right of acceleration
of any material obligation or loss of any material benefit under any such
contract, agreement or commitment.

- 19 -

--------------------------------------------------------------------------------

(n)     Properties. The Parent has good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by the Parent or acquired after the date thereof which are,
individually or in the aggregate, material to the Parent’s business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens.

(o)     Trademarks and Related Contracts. Except as specified in the Parent
Disclosure Schedule, the Parent does not hold any Trademarks, Trade Secrets, or
Intellectual Property, and is not party to any license agreements regarding such
other than as described in the Parent SEC Documents.

(p)     Board Recommendation. The Board of Directors of the Parent and the
Merger Sub has unanimously determined that the terms of the Merger are fair to
and in the best interests of the shareholders of the Parent and the Merger Sub.

(q)     Assignment and Assumption. Immediately after the Closing of the Merger,
the Parent shall complete the transfer of all its business and assets that it
holds prior to the Closing of the Merger into Cake Ventures LLC, a California
Limited Liability Company (the “Cake”), or into a company owned and designated
by Cake, and Cake shall assume all existing liabilities of the Parent prior to
the Effective Time of the Merger and perform all duties and obligations of the
Parent arising under all of Parent’s liabilities, including, but not limited to,
all outstanding promissory notes payable to the order of Cake (the “Assignment
and Assumption”).

(r)     Liabilities. The Parent and the Merger Sub guarantee that the Company
and the Sellers are free from any and all claims, liabilities or obligations of
any nature (absolute, accrued, contingent or otherwise) from the operations of
the Parent and any of its subsidiaries on and prior to the date hereof. The
foregoing representation and warranty of the Parent and the Merger Sub under
this Section 3.03(r) shall survive the Effective Time of the Merger and remain
in full force after the Merger. The Parent and the Merger Sub further warrant
the Company and Sellers that the Parent and the Merger Sub have zero liability
at the time of the Closing and as of the Closing Date and they are responsible
for any liabilities accrued before the Closing and the Closing Date.

(s)     The Parent and the Merger Sub guarantee that prior to the consummation
of the Merger all outstanding Parent Common Stock purchase rights, options, and
warrants, if any, shall be cancelled (the “Cancellation”). The Parent will file
a Form 8-K with the SEC regarding such Cancellation.

- 20 -

--------------------------------------------------------------------------------

ARTICLE IV:

COVENANTS RELATING TO CONDUCT OF BUSINESS PRIOR TO MERGER

4.01     Conduct of the Company and the Parent. From the date of this Agreement
and until the Effective Time of the Merger, or until the prior termination of
this Agreement, the Company and the Parent, shall not, unless mutually agreed to
in writing:

(a)     engage in any transaction, except in the normal and ordinary course of
business, or create or suffer to exist any lien or other encumbrance upon any of
their respective assets or which will not be discharged in full prior to the
Effective Time of the Merger;

(b)     sell, assign or otherwise transfer any of their assets, or cancel or
compromise any debts or claims relating to their assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;

(c)     fail to use reasonable efforts to preserve intact their present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Effective Time of the Merger;

(d)     except for matters related to complaints by former employees related to
wages, suffer or permit any material adverse change to occur with respect to the
Company and the Parent or their business or assets;

(e)     not take any action that would cause a material breach of the
representations and warranties contained herein; or

(f)     make any material change with respect to their business in accounting or
bookkeeping methods, principles or practices, except as required by GAAP.

4.02     Assignment of Parent’s Current Business. Immediately after the Closing
of the Merger, the Parent shall complete the transfer of all its business and
assets that it holds prior to the Closing of the Merger into Cake, or into a
company owned and designated by Cake, and Cake shall assume all existing
liabilities of the Parent prior to the Effective Time of the Merger and perform
all duties and obligations of the Parent arising under all of Parent’s
liabilities, including, but not limited to, all outstanding promissory notes
payable to the order of Cake.

ARTICLE V:

ADDITIONAL AGREEMENTS

5.01     Access to Information; Confidentiality.

- 21 -

--------------------------------------------------------------------------------

(a)     The Company shall, and shall cause its officers, employees, counsel,
financial advisors and other representatives to, afford to the Parent and its
representatives reasonable access during normal business hours during the period
prior to the Effective Time of the Merger to its and to Company Subs’
properties, books, contracts, commitments, personnel and records and, during
such period, the Company shall, and shall cause its and Company Subs’ officers,
employees and representatives to, furnish promptly to the Parent all information
concerning their respective business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. For the purposes of determining the accuracy of the representations and
warranties of the Parent and the Merger Sub set forth herein and compliance by
the Parent and the Merger Sub of their respective obligations hereunder, during
the period prior to the Effective Time of the Merger, the Parent shall provide
the Company and its representatives with reasonable access during normal
business hours to its and Merger Sub’s properties, books, contracts,
commitments, personnel and records as may be necessary to enable the Company to
confirm the accuracy of the representations and warranties of the Parent and the
Merger Sub set forth herein and compliance by the Parent and the Merger Sub of
their obligations hereunder, and, during such period, the Parent shall, and
shall cause its subsidiaries, officers, employees and representatives to,
furnish promptly to the Company upon its request (i) a copy of each report,
schedule, registration statement and other document filed by it during such
period pursuant to the requirements of federal or state securities laws and (ii)
all other information concerning its business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. Except as required by law, each of the Company, the Merger Sub, and the
Parent will hold, and will cause its respective directors, officers, employees,
accountants, counsel, financial advisors and other representatives and
affiliates to hold, any nonpublic information in confidence.

(b)     No investigation pursuant to this Section 5.01 shall affect any
representations or warranties of the parties herein or the conditions to the
obligations of the parties hereto.

5.02     Best Efforts. Upon the terms and subject to the conditions set forth in
this Agreement, each of the parties agrees to use its best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Merger and the other transactions contemplated by this
Agreement. The Parent, the Merger Sub and the Company will use their best
efforts and cooperate with one another (i) in promptly determining whether any
filings are required to be made or consents, approvals, waivers, permits or
authorizations are required to be obtained (or, which if not obtained, would
result in an event of default, termination or acceleration of any agreement or
any put right under any agreement) under any applicable law or regulation or
from any governmental authorities or third parties, including parties to loan
agreements or other debt instruments and including such consents, approvals,
waivers, permits or authorizations as may be required to transfer the assets and
related liabilities of the Company to the Merger Sub in promptly making any such
filings, in furnishing information required in connection therewith and in
timely seeking to obtain any such consents, approvals, permits or authorizations
and (ii) in facilitating each other’s due diligence investigations. The Parent
and the Company shall mutually cooperate in order to facilitate the achievement
of the benefits reasonably anticipated from the Merger.

- 22 -

--------------------------------------------------------------------------------

5.03     Public Announcements. The Parent and the Merger Sub, on the one hand,
and the Company, on the other hand, will consult with each other before issuing,
and provide each other the opportunity to review and comment upon, any press
release or other public statements with respect to the transactions contemplated
by this Agreement and shall not issue any such press release or make any such
public statement prior to such consultation, except as may be required by
applicable law or court process. The parties agree that the initial press
release or releases to be issued with respect to the transactions contemplated
by this Agreement shall be mutually agreed upon prior to the issuance thereof.
Notwithstanding the foregoing, Company may disclose the contemplated Merger in
letters to the Company’s optionees for purposes of fulfilling the Company’s
obligations under the Company option plan, if any, to the said optionees.

5.04     Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.

5.05     Directorships. Upon the Effective Time of the Merger, all officers of
the Parent shall have resigned and the Parent shall have taken all action to
cause YiXiang Zhang to be elected to its Board of Directors as Chairman of the
Board and Chief Executive of Officer, and its officers to consist of the
following: Mr. YiXiang Zhang as Chairman and Chief Executive Officer, Mr. Wenhui
Shao as President, Mr. Wenbin Zhu as Chief Financial Officer and Mr. Xing Wan Pu
as Chief Technology Officer.

5.06     No Solicitation. Except as previously agreed to in writing by the other
party, neither the Company or the Parent shall authorize or permit any of its
officers, directors, agents, representatives, or advisors to (a) solicit,
initiate or encourage or take any action to facilitate the submission of
inquiries, proposals or offers from any person relating to any matter concerning
any merger, consolidation, business combination, recapitalization or similar
transaction involving the Company or the Parent, respectively, other than the
transaction contemplated by this Agreement or any other transaction the
consummation of which would or could reasonably be expected to impede, interfere
with, prevent or delay the Merger or which would or could be expected to dilute
the benefits to the Company of the transactions contemplated hereby. The Company
or the Parent will immediately cease and cause to be terminated any existing
activities, discussions and negotiations with any parties conducted heretofore
with respect to any of the foregoing.

ARTICLE VI:

CONDITIONS PRECEDENT

6.01     Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligation of each party to effect the Merger is subject to the
satisfaction or waiver on or prior to the Closing Date (except for item (a)
(viii), (xi) and (e) (xii), (xiii) of this Section which are the post Merger
conditions) of the following conditions:

(a)     Deliverables of the Company. The Company shall deliver to the Parent the
following:

- 23 -

--------------------------------------------------------------------------------

(i)     a board resolutions from the Company and SHESAYS authorizing this
Agreement and the Merger;

(ii)     an Officer Certificate of authorized officer of the Company certifying
(1) the accuracy of their representations and warranties as of the date of this
Agreement and as of the Closing; and (2) compliance with and performance of
their obligations with at or before the Closing;

(iii)     an Officer Certificate of authorized officer of SHESAYS certifying the
truth and accuracy of the business and financial information provided in the
Current Report on Form 8-K in connection with this Merger;

(iv)     an opinion of counsel from the Company’s legal counsel certifying that
the terms, conditions and structure of this Merger satisfies the laws of the
British Virgin islands and of the People’s Republic China;

(v)     stock certificates representing all issued and outstanding shares of the
company, duly endorsed in blank of accompanied by stock powers duly executed in
blank, or other instruments of transfer in form and substance reasonably
satisfactory to the Parent, other than any shares held by dissenting
shareholders;

(vi)     a certificate respecting the good standing of the Company from the
appropriate authorities in the British Virgin Islands, dated not more than (5)
business days prior to the Closing Date;

(vii)     the executed Assignment and Assumption Agreement between the Parent
and Cake, subject to and in conjunction with the Closing of the Merger, which
closing of the Assignment and Assumption Agreement shall occur immediately after
the Closing of the Merger, as a post Merger condition;

(viii)     the executed Techno Stock Purchase Agreement, which Techno Stock
Purchase Agreement is subject to and in conjunction with the Closing of the
Merger and the closing of the Purchase is subject to and in conjunction with and
shall occur immediately after the Closing of the Merger, as a post Merger
condition; and

(ix)     the executed Pioneer Stock Purchase Agreement; which Pioneer Stock
Purchase Agreement is subject to and in conjunction with the Closing of the
Merger and the closing of the Purchase is subject to and in conjunction with and
shall occur immediately after the Closing of the Merger, as a post Merger
condition.

(b)     No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Merger shall be in effect.

(c)     No Dissent. Holders of no more than five percent (5%) of the Parent’s
and Merger Sub’s Common Stock shall have dissented to the Merger.

- 24 -

--------------------------------------------------------------------------------

(d)     Auditor Letter. Auditor’s bring down letter or officer certificate in
case that auditor’s bring down letter is not available, confirming that both
Parent and Merger Sub have no debt/obligation owed as of closing or the
cancellation of all liabilities of the Parent and its subsidiaries.

(e)     Deliverables of Parent and Merger Sub. The Parent and the Merger Sub
shall deliver to the Sellers the following:

(i)     an opinion of counsel from the Parent’s legal counsel to the Company,
that the terms, conditions and structure of this Merger satisfy Nevada law;

(ii)     an Officer Certificate of authorized officer of the Parent and the
Merger Sub certifying (1) the accuracy of their representations and warranties
as of the date of this Agreement and as of the Closing; and (2) compliance with
and performance of their obligations with at or before the Closing;

(iii)     a Secretary Certificate of the Parent and the Merger Sub certifying
the signature of the authorized officer of the Parent and the Merger Sub, good
standing, articles of incorporation, by laws of the Parent and the Merger Sub,
and the resolutions approving the merger;

(iv)     a certificate from the Parent, Merger Sub and the authorized officer of
the Parent and the Merger Sub, on its own behalf, certifying zero liability at
the time of the Merger.

(v)     resolutions from the Parent and the Merger Sub approving the
transaction;

(vi)     the minute books of the Parent and any of its subsidiaries, including
its corporate seals, unissued stock certificates, stock registers, Articles of
Incorporation, bylaws and corporate minutes;

(vii)     information on any bank accounts of the Parent and any of its
subsidiaries and confirmation of the cancellation of such bank accounts;

(viii)     copies of any material contracts of the Parent and any of its
subsidiaries;

(ix)     a certificate respecting the good standing of the Parent from the
Secretary of State of Nevada;

(x)     a certificate respecting the good standing of the Merger Sub from the
Secretary of State of Nevada;

(xi)     the executed Assignment and Assumption Agreement between the Parent and
Cake, subject to and in conjunction with the Closing of the Merger, which
closing of the Assignment and Assumption Agreement shall occur immediately after
the Closing of the Merger, as a post Merger condition;

(xii)     the executed Techno Stock Purchase Agreement, which Techno Stock
Purchase Agreement is subject to and in conjunction with the Closing of the
Merger and the closing of the Purchase is subject to and in conjunction with and
shall occur immediately after the Closing of the Merger, as a post Merger
condition; and

- 25 -

--------------------------------------------------------------------------------

(xiii)     the executed Pioneer Stock Purchase Agreement, which Pioneer Stock
Purchase Agreement is subject to and in conjunction with the Closing of the
Merger and the closing of the Purchase is subject to and in conjunction with and
shall occur immediately after the Closing of the Merger, as a post Merger
condition.

6.02     Conditions to Obligations of the Parent and the Merger Sub. The
obligations of the Parent and the Merger Sub to effect the Merger are further
subject to the following conditions:

(a)     Representations and Warranties. The representations and warranties of
the Company and Company Subs set forth in this Agreement shall be true and
correct in all material respects, in each case as of the date of this Agreement
and as of the Closing Date as though made on and as of the Closing Date. The
Parent shall have received a certificate signed on behalf of the Company by the
president of the Company to such effect.

(b)     Performance of Obligations of the Company. The Company and Company Subs
shall have performed the obligations required to be performed by them under this
Agreement at or prior to the Closing Date (except for such failures to perform
as have not had or could not reasonably be expected, either individually or in
the aggregate, to have a material adverse effect with respect to the Company or
adversely affect the ability of the Company to consummate the transactions
herein contemplated or perform its obligations hereunder), and the Parent shall
have received a certificate signed on behalf of the Company by the president of
the Company to such effect.

(c)     Consents, etc. The Parent shall have received evidence, in form and
substance reasonably satisfactory to it, that such licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties as necessary in connection with the transactions
contemplated hereby have been obtained.

(d)     No Litigation. There shall not be pending or threatened by any
Governmental Entity any suit, action or proceeding (or by any other person any
suit, action or proceeding which has a reasonable likelihood of success), (i)
challenging or seeking to restrain or prohibit the consummation of the Merger or
any of the other transactions contemplated by this Agreement or seeking to
obtain from the Parent or any of its subsidiaries any damages that are material
in relation to the Parent and its subsidiaries taken as a whole, (ii) seeking to
prohibit or limit the ownership or operation by the Company, the Parent or any
of its subsidiaries of any material portion of the business or assets of the
Company, the Parent or any of its subsidiaries, or to dispose of or hold
separate any material portion of the business or assets of the Company, the
Parent or any of its subsidiaries, as a result of the Merger or any of the other
transactions contemplated by this Agreement, (iii) seeking to impose limitations
on the ability of the Parent or Merger Sub to acquire or hold, or exercise full
rights of ownership of, any shares of Company Common Stock or Common Stock of
the Surviving Corporation, including, without limitation, the right to vote the
Company Common Stock or Common Stock of the Surviving Corporation on all matters
properly presented to the shareholders of the Company or the Surviving
Corporation, respectively, or (iv) seeking to prohibit the Parent or any of its
subsidiaries from effectively controlling in any material respect the business
or operations of the Company.

- 26 -

--------------------------------------------------------------------------------

(e)     Due Diligence Investigation. The Parent shall be satisfied with the
results of its due diligence investigation of the Company and Company Subs in
its sole and absolute discretion.

(f)     Filing of Form 8-K. The Company shall file a Form 8-K with the SEC
within four business days of the Closing Date of the Merger containing
information about the Merger and Pro Forma financial statements of the Parent
and the Company and audited financial statements of the Company as required by
Regulation S-K. Such Form 8-K shall be in form and substance acceptable to
Parent and its counsel prior to Closing.

(g)     Purchase Agreements. Subject to and in conjunction with the Closing of
the Merger or immediately after the Merger, Techno shall have signed the Techno
Stock Purchase Agreement and Pioneer shall have signed the Pioneer Stock
Purchase Agreement. Purchase Agreements are subject to and in conjunction with
the Closing of the Merge and the closing of the Purchase is subject to and in
conjunction with and shall occur immediately after the Closing of the Merger.

6.03     Conditions to Obligation of the Company. The obligation of the Company
to effect the Merger is further subject to the following conditions:

(a)     Representations and Warranties. The representations and warranties of
the Parent and the Merger Sub set forth in this Agreement shall be true and
correct in all material respects, in each case as of the date of this Agreement
and as of the Closing Date as though made on and as of the Closing Date. The
Company shall have received a certificate signed on behalf of the Parent by the
president of the Parent to such effect.

(b)     Performance of Obligations of the Parent and the Merger Sub. The Parent
and the Merger Sub shall have performed the obligations required to be performed
by them under this Agreement at or prior to the Closing Date and the Company
shall have received a certificate signed on behalf of the Parent by the
president of the Parent to such effect.

(c)     No Litigation. There shall not be pending or threatened any suit, action
or proceeding before any court, Governmental Entity or authority (i) pertaining
to the transactions contemplated by this Agreement or (ii) seeking to prohibit
or limit the ownership or operation by the Company, the Parent or any of its
subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Company, the Parent or of its any subsidiaries.

(d)     Consents, etc. The Company shall have received evidence, in form and
substance reasonably satisfactory to it, that such licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties as necessary in connection with the transactions
contemplated hereby have been obtained.

(e)     Filing of Merger Agreement. The Parent shall have filed or will promptly
file after the Closing Date in the office of the Secretary of State of the State
of Nevada or other office of each jurisdiction in which such filings which are
required for the Merger to become effective.

- 27 -

--------------------------------------------------------------------------------

(f)     Resignations. The Parent shall deliver to the Company written
resignations of all of the officers of the Parent and evidence of election of
those new directors and officers as further described in Section 5.05 herein.

(g)     Rule 14f-1. The Parent, if applicable, shall file with the SEC and mail
to its shareholders of record an information statement prepared in accordance
with SEC Rule 14f-1, containing information about the change of directors of the
board, among other things.

(h)     Form 8-K. The Post Merger entity shall file a Form 8-K with the SEC
within four days of the closing of the Merger containing audited financial
statements of the Company as required by Regulation S-K.

(i)     Assignment and Assumption. Immediately after the Closing of the Merger,
the Parent shall complete the transfer of all its business and assets that it
holds prior to the Closing of the Merger into Cake, or into a company owned and
designated by Cake, and Cake shall assume all existing liabilities of the Parent
prior to the Effective Time of the Merger and perform all duties and obligations
of the Parent arising under all of Parent’s liabilities, including, but not
limited to, all outstanding promissory notes payable to the order of Cake.

ARTICLE VII:

TERMINATION, AMENDMENT AND WAIVER

7.01     Termination. This Agreement may be terminated and abandoned at any time
prior to the Effective Time of the Merger:

(a)     by mutual written consent of the Parent and the Company;

(b)     by either the Parent or the Company if any Governmental Entity shall
have issued an order, decree or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the Merger and such order,
decree, ruling or other action shall have become final and nonappealable;

(c)     by either the Parent or the Company if the Merger shall not have been
consummated on or before June 10, 2010 (other than as a result of the failure of
the party seeking to terminate this Agreement to perform its obligations under
this Agreement required to be performed at or prior to the Effective Time of the
Merger);

(d)     by the Parent, if a material adverse change shall have occurred relative
to the Company;

(e)     by the Parent, if the Company willfully fails to perform in any material
respect any of its material obligations under this Agreement; or

(f)     by the Company, if the Parent or the Merger Sub willfully fails to
perform in any material respect any of their respective obligations under this
Agreement.

- 28 -

--------------------------------------------------------------------------------

7.02     Effect of Termination. In the event of termination of this Agreement by
either the Company or the Parent as provided in Section 7.01, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of the Parent, the Merger Sub or the Company, other than
the provisions of the last sentence of Section 5.01(a) and this Section 7.02.
Nothing contained in this Section shall relieve any party for any breach of the
representations, warranties, covenants or agreements set forth in this
Agreement.

7.03     Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties.

7.04     Extension; Waiver. Subject to Section 7.0 1(c), at any time prior to
the Effective Time of the Merger, the parties may (a) extend the time for the
performance of any of the obligations or other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained in this
Agreement or in any document delivered pursuant to this Agreement, or (c) waive
compliance with any of the agreements or conditions contained in this Agreement.
Any agreement on the part of a party to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

7.05     Procedure for Termination, Amendment, Extension or Waiver. A
termination of this Agreement pursuant to Section 7.01, an amendment of this
Agreement pursuant to Section 7.03 or an extension or waiver of this Agreement
pursuant to Section 7.04 shall, in order to be effective, require in the case of
the Parent, the Merger Sub or the Company, action by its Board of Directors.

7.06     Return of Documents. In the event of termination of this Agreement for
any reason, the Parent and the Company will return to the other party all of the
other party’s documents, work papers, and other materials (including copies)
relating to the transactions contemplated in this Agreement, whether obtained
before or after execution of this Agreement. The Parent and Company will not use
any information so obtained from the other party for any purpose and will take
all reasonable steps to have such other party’s information kept confidential.

ARTICLE VIII:

INDEMNIFICATION AND RELATED MATTERS

8.01     Survival of Representations and Warranties. The representations and
warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Effective Time of the Merger.

8.02     Indemnification.

(a)     Irrespective of any due diligence investigation conducted by the Company
with regard to the transactions contemplated hereby, the Parent shall indemnify
and hold the Company and each of its officers and directors (the “Company
Representatives”) harmless from and against any and all liabilities,
obligations, damages, losses, deficiencies, costs, penalties, interest and
expenses (collectively, “Losses”) arising out of, based upon, attributable to or
resulting from any and all Losses incurred or suffered by the Company or any of
the Company Representatives resulting from or arising out of any breach of a
representation, warranty or covenant made by the Parent as set forth herein.

- 29 -

--------------------------------------------------------------------------------

(b)     The Company shall indemnify and hold the Parent and each of its officers
and directors (the “Parent Representatives”) harmless from and against any and
all liabilities, obligations, damages, losses, deficiencies, costs, penalties,
interest and expenses (collectively, “Losses”) arising out of, based upon,
attributable to or resulting from any and all Losses incurred or suffered by the
Parent or any of the Parent Representatives resulting from or arising out of any
breach of a representation, warranty or covenant made by Company as set forth
herein.

8.03     Notice of Indemnification. In the event any proceeding shall be
threatened or instituted or any claim or demand shall be asserted in respect of
which payment may be sought by the Parent or any Parent Representative or by the
Company or any Company Representative, against the other, as the case may be
(each an “Indemnitee”), under the provisions of this Article VIII (an “Indemnity
Claim”), the Indemnitee shall promptly cause written notice of the assertion of
any such Claim of which it has knowledge which is covered by this indemnity to
be forwarded to the Parent Representative, who shall be Michael Hawks, or the
Company, as the case may be. Any notice of an Indemnity Claim by reason of any
of the representations, warranties or covenants contained in this Agreement
shall state specifically the representation, warranty or covenant with respect
to which the Indemnity Claim is made, the facts giving rise to an alleged basis
for the Claim; and the amount of the liability asserted against the Indemnitor
by reason of the Indemnity Claim. Within ten (10) days of the receipt of such
written notice, the Parent Representative or the Company, as the case may be,
shall notify the Indemnitee in writing of its intent to contest the
indemnification obligation (a “Contest”) or to accept liability hereunder. If
the Parent Representative or the Company, as the case may be, does not respond
within ten (10) days of the request of such written notice to such written
notice, the Parent Representative or the Company, as the case may be, will be
deemed to accept liability as it relates to the Merger Consideration. In such
event, the Indemnitee will deliver a Notice to the Parent that there is a
determination of liability to this Section 8.03 and the Parent shall be
instructed to adjust the Merger Consideration. In the event of a Contest, within
ten (10) days of the receipt of the written notice thereof, the parties will
select arbitrators and submit the dispute to binding arbitration before the
American Arbitration Association at a venue to be located in New York City. The
arbitrators shall be selected by the mutual agreement of the parties. If the
parties can not agree on the arbitrator, each may select one arbitrator and the
two designated arbitrators shall select the third arbitrator. If the third
arbitrator can not be agreed upon, the American Arbitration Association in New
York shall select the third arbitrator. A decision by the individual arbitrator
or a majority decision by the three arbitrators shall be final and binding upon
the parties. Such arbitration shall follow the rules of the American Arbitration
Association and must be resolved by the arbitrators within thirty (30) days
after the matter is submitted to arbitration. If the arbitration is ruled
favorably for Parent so that there is a determination of a Loss, the Indemnitee
will deliver a Notice to the Parent that there is a determination of liability
pursuant to this Section 8.03 and the Parent shall adjust the Merger
Consideration deposit accordingly.

- 30 -

--------------------------------------------------------------------------------

ARTICLE IX:

Intentionally left blank and reserved.

ARTICLE X:

GENERAL PROVISIONS

10.01 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally or sent by facsimile, electronic mail, or overnight courier
(providing proof of delivery) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

  (a)

if to the Parent or Merger Sub, to:

     

Michael Hawks 

    SN Strategies Corp.     1077 Balboa Avenue  

Laguna Beach, California 92651

 

(714) 651-8000 phone

 

(717) 754-8000 fax

      

Copy to

     

Michael J. Muellerleile

 

M2 Law Professional Corporation

    500 Newport Center Drive, Suite 800     Newport Beach, CA 92660  

(949) 706-1470 phone

 

(949) 706-1475 fax

       (b)

if to the Company, to:

     

Yixiang Zhang

 

Sichuan SHESAYS Cosmetology Hospital Co., Ltd
New No.83, Xinnan Road, Wuhou District
Chengdu, Sichuan Province, P.R. China
610041
86-28-85482277 phone
86-28-85451762 fax

- 31 -

--------------------------------------------------------------------------------

Copy to:

Troutman Sanders LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attention: Howard H. Jiang, Esq.
(212) 704-6063 phone
(212) 704-5939 fax

10.02     Definitions. For purposes of this Agreement:

(a)     an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person;

(b)     “material adverse change” or “material adverse effect” means, when used
in connection with the Company or the Parent, any change or effect that either
individually or in the aggregate with all other such changes or effects is
materially adverse to the business, assets, properties, condition (financial or
otherwise) or results of operations of such party and its subsidiaries taken as
a whole (after giving effect in the case of the Parent to the consummation of
the Merger);

(c)     “person” means an individual, corporation, partnership, joint venture,
association, trust, limited liability company, unincorporated organization or
other entity; and

(d)     a “subsidiary” of any person means another person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, fifty percent
(50%) or more of the equity interests of which) is owned directly or indirectly
by such first person.

10.03     Interpretation. When a reference is made in this Agreement to a
Section, Exhibit or Schedule, such reference shall be to a Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.

10.04     Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement. This Agreement
is not intended to confer upon any person other than the parties any rights or
remedies.

- 32 -

--------------------------------------------------------------------------------

10.05     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

10.06     Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.

10.07     Enforcement. The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Nevada, this being in addition to any other remedy to
which they are entitled at law or in equity. In addition, each of the parties
hereto (a) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court,
and (b) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any state court other
than such court.

10.08     Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

10.09     Counterparts. This Agreement may be executed in one or more identical
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more such counterparts shall have been
executed by each of the parties and delivered to the other parties.

10.10     Interpretation. The parties agree that this Agreement shall be deemed
to have been jointly and equally drafted by them, and that the provisions of
this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.

[Signature Page Follows]

- 33 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

PARENT:                SN STRATEGIES CORP.              By:
__________________________________                        Name: Michael Hawks  
                     Title: President, Secretary,                      
 Treasurer, CFO and Director   MERGER SUB:                CHINA SHESAYS MEDICAL
COSMETOLOGY INC.                By: __________________________________          
             Name: Michael Hawks                        Title: President  
SELLERS:   GRANTOR:                KWAI MAN YIP                By:
__________________________________                        Name: Kwai Man Yip  
COMPANY:                PERFECT SUPPORT LIMITED   By: TECHNO MEG LIMITED, 80%
membership of the Company                By: __________________________________
                       Name:                        Title:

By: BONDY NOMINEES LIMITED, 100% membership of Techno Meg Limited

- 34 -

--------------------------------------------------------------------------------


             By: __________________________________                        Name:
Kwai Man Yip                        Title: Director and Sole Shareholder   By:
LEADING PIONEER LIMITED, 19% membership of the Company                By:
__________________________________                        Name:
                       Title:   By: BONDY NOMINEES LIMITED, 100% membership of
Leading Pioneer Limited                By: __________________________________
                       Name: Kwai Man Yip                        Title: Director
and Sole Shareholder   By: DAILY FORTUNE INVESTMENTS LIMITED , 1% membership of
the Company                By: __________________________________
                       Name:                        Title:   SICHUAN SHESAYS
COSMETOLOGY HOSPITAL CO., LTD  

By:  __________________________________

       Name: Yixiang Zhang

       Position: Authorized

       Representative

    CHENGDU BOAN INVESTMENT MANAGEMENT CO., LTD (Company chop)  

By:  __________________________________

       Name:

       Position: Authorized

       Representative

- 35 -

--------------------------------------------------------------------------------


YIXIANG ZHANG  

By:  __________________________________

  NING LIU  

By:  __________________________________

  XINGWANG PU  

By:  __________________________________

  WENHUI SHAO  

By:  __________________________________

  BING FANG  

By:  __________________________________

- 36 -

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1
Company Disclosure Schedule

[exhibit10-1x37x1.jpg]


--------------------------------------------------------------------------------

Schedule 2
VIE Documents

1.     Exclusive Services Agreement dated as of April 27, 2010 among Chengdu
BOAN Investment Management Co., Ltd, Sichuan SHESAYS Cosmetology Hospital Co.,
Ltd and Yixiang Zhang, Ning Liu, Xingwang Pu, Wenhui Shao and Bing Fang;

2.     Call Option Agreement dated as of April 27, 2010 among Chengdu BOAN
Investment Management Co., Ltd, Sichuan SHESAYS Cosmetology Hospital Co., Ltd
and Yixiang Zhang, Ning Liu, Xingwang Pu, Wenhui Shao and Bing Fang;

3.     Shareholders’ Voting Rights Proxy Agreement dated as of April 27, 2010
among Chengdu BOAN Investment Management Co., Ltd, Sichuan SHESAYS Cosmetology
Hospital Co., Ltd and Yixiang Zhang, Ning Liu, Xingwang Pu, Wenhui Shao and Bing
Fang; and

4.     Equity Pledge Agreement dated as of April 27, 2010 among Chengdu BOAN
Investment Management Co., Ltd, Sichuan SHESAYS Cosmetology Hospital Co., Ltd
and Yixiang Zhang, Ning Liu, Xingwang Pu, Wenhui Shao and Bing Fang.

 

--------------------------------------------------------------------------------

Schedule 3
Parent Disclosure Schedule

This constitutes the Parent Disclosure Schedule (the “Parent Schedule”)
delivered by SN Strategies Corp., a Nevada corporation (“Parent”), pursuant to
that certain Agreement and Plan of Merger dated May 28, 2010 (“Merger
Agreement”), among the Parent, China SHESAYS Medical Cosmetology Inc. (the
“Merger Sub”), wholly owned by the SNS, Perfect Support Limited, a British
Virgin Islands company (the “Perfect Support”), Kwai Man Yip, the sole
shareholder of Bondy Nominees Limited, a Hong Kong corporation (the “Bondy”),
which Bondy is the sole member of Techno Meg Limited, a British Virgin Islands
company (the “Techno”), which Techno is the majority member of Perfect Support,
Chengdu BOAN Investment Management Co., Ltd, (the “BOAN”), wholly owned by
Perfect Support, Sichuan SHESAYS Cosmetology Hospital Co., Ltd (the “SHESAYS”)
and all its subsidiaries, if any, from time to time, and Yixiang Zhang, Ning
Liu, Xingwang Pu, Wenhui Shao and Bing Fang, the shareholders of SHESAYS and its
subsidiaries, if any, from time to time, and the beneficiaries to the Merger
Agreement. Unless the context otherwise requires, all capitalized terms used in
this Parent Schedule shall have the respective meanings assigned to them in the
Merger Agreement.

No reference to or disclosure of any item or other matter in this Parent
Schedule shall be construed as an admission or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed in this Parent Schedule. No disclosure in this Parent
Schedule relating to any possible breach or violation of any agreement, law or
regulation shall be construed as an admission or indication that any such breach
or violation exists or has actually occurred. The headings contained in this
Parent Schedule are for convenience of reference only, shall not be deemed to be
a part of the Parent Schedule and shall not be referred to in connection with
the construction or interpretation of this Parent Schedule.

This Parent Schedule and the information and disclosures contained in this
Parent Schedule are intended only to qualify and limit the representations and
warranties of Parent contained in the Merger Agreement and shall not be deemed
to expand in any way the scope or effect of any such representations or
warranties.

References to any document do not purport to be complete and are qualified in
their entirety by the contents of such document itself. The contents of any such
document referred to in this Parent Schedule are incorporated by reference in
this Parent Schedule as though fully set forth herein.

The disclosures herein will qualify other paragraphs in Section 3.04 of the
Merger Agreement to the extent that it is reasonably apparent from a reading of
the disclosure that it also qualifies or applies to such other paragraphs.

(o) Trademarks and Related Contracts. Parent owns the following Internet domain
names:

www.snstrategies.com
www.pickleintheoc.com

 

--------------------------------------------------------------------------------